277 F.2d 458
McLOUTH STEEL CORPORATION, Appellant,v.HENRY J. KAISER COMPANY, Vereinigte Oesterreichische Eisen Und Stahlwerke Aktiengesellschaft, and Brassert Oxygen Technik A.G., Appellees.
No. 14010.
No. 14011.
United States Court of Appeals Sixth Circuit.
March 28, 1960.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Ralph M. Freeman, Judge.
William B. Cudlip, T. Donald Wade of Dickinson, Wright, Davis, McKean & Cudlip, Detroit, Mich., John Vaughan Groner, Ronald F. Ball of Fish, Richardson & Neave, New York City, for appellant.
George E. Brand, George E. Brand, Jr., Detroit, Mich., John A. Dienner, Edward C. Grelle, Chicago, Ill., for appellees.
Before McALLISTER, Chief Judge, WEICK, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties, and the arguments of counsel in open court, and the Court being duly advised;


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed for the reasons set forth in the opinion of Judge Ralph M. Freeman, D.C., 175 F. Supp. 743, denying appellant's motion for a summary judgment and granting appellees' motion for a summary judgment.